Order entered February 14, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00708-CR

                          MICKEY JOHN MCCORMICK, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                  Kaufman County, Texas
                            Trial Court Cause No. 12CL-0273-2

                                              ORDER
       Before the Court is the State of Texas’s February 12, 2014 motion to extend the time to

file its brief and permit the filing of the late brief. The Court GRANTS the State’s motion. The

State’s brief is deemed filed as of the date of this order.


                                                         /s/   ADA BROWN
                                                               PRESIDING JUSTICE